DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jayaram (9,055,311).
Regarding claims 1, 6, and 7, Jayaram discloses an information processing device comprising: 
a distributed video selection screen presentation unit that presents to a user a distributed video selection screen that includes a plurality of distributed videos as selection candidates (fig. 1D); and 
a distribution status information presentation unit that presents, in the distributed video selection screen and in association with each of the plurality of distributed videos, distribution status information relating to a distribution status of the distributed video, wherein as the distribution status information, the distribution status information presentation unit displays, in a vicinity of an image that represents a corresponding distributed video, a viewer image that includes a number of unit images determined according to the number of viewers who are currently viewing the corresponding distributed video (fig. 1D, wherein unit images are names and indicate who is watching).

Regarding claim 3, Jayaram discloses the information processing device according to claim 1, wherein the distribution status information presentation unit displays a viewer image including, as the unit images included in the distribution status information relating to the distribution status of at least one of the plurality of distributed videos, a plurality of user images each associated with one of the viewers who are currently viewing the distributed video (displayed names, fig. 1D).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaram (9,055,311).
Regarding claim 2, Jayaram discloses the information processing device according to claim 1, but fails to disclose the distribution status information presentation unit causes the unit images to randomly change in size.
Examiner takes official notice that randomly changing unit images sizes on a display device was notoriously well known in the art at the time of effective filing, as randomly changing image size attracts attention and keeps a viewer engaged with displayed elements.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the device of Jayaram to include the distribution status information presentation unit causes the unit images to randomly change in size.

Regarding claim 4, Jayaram discloses the information processing device according to claim 1, but fails to disclose the distribution status information presentation unit displays, as the distribution status information, a comment image indicating that a comment has been posted to the corresponding distributed video, at a timing according to the timing when the comment is posted.
Examiner takes official notice that displaying comments along with the time the comment was posted in social media setting was notoriously well known in the art at the time of effective filing.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the device of Jayaram to include the distribution status information presentation unit displays, as the distribution status information, a comment image indicating that a comment has been posted to the corresponding distributed video, at a timing according to the timing when the comment is posted.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jayaram in view of Pham et al. (10,897,637) [Pham].
Regarding claim 5, Jayaram discloses the information processing device according to claim 1, but fails to disclose the distribution status information presentation unit displays, in association with each of the plurality of distributed videos, a user image that represents a distributing user who is currently distributing the distributed video, and if one of the plurality of distributed videos enters a selected state, the distribution status information presentation unit displays a user video obtained by capturing the distributing user in place of the user image associated with the distributed video in the selected state.
In an analogous art, Pham teaches an information processing device wherein a distribution status information presentation unit displays, in association with each of the plurality of distributed videos, a user image that represents a distributing user who is currently distributing the distributed video, and if one of the plurality of distributed videos enters a selected state, the distribution status information presentation unit displays a user video obtained by capturing the distributing user in place of the user image associated with the distributed video in the selected state (figs. 2-4), providing the benefit of supporting live streaming content from content providing individuals (col. 1 lines 6-28).
It would have been obvious at the time to a person of ordinary skill in the art to modify the device of Jayaram to include distribution status information presentation unit displays, in association with each of the plurality of distributed videos, a user image that represents a distributing user who is currently distributing the distributed video, and if one of the plurality of distributed videos enters a selected state, the distribution status information presentation unit displays a user video obtained by capturing the distributing user in place of the user image associated with the distributed video in the selected state, as suggested by Pham, for the benefit of supporting live streaming content from content providing individuals, an increasingly popular form of entertainment among consumers (evidenced by the services provided by platforms such as YouTube and Twitch.tv).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also Gossweiler III (7,966,638, fig. 1D), McKee et al. (2009/0293079 figs. 4A-B), and Goldman (2002/0112239, fig. 5) for additional examples in the art of similar information processing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421